DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 6,572,398) in view of Aoki (US 6,565,376).  
Regarding claim 1, Onuma discloses a flexible printed wiring board with crimp terminal, comprising: a flexible printed wiring board (1) having a base film (bottom 5, Fig. 10), a plurality of circuits (4, 4, Fig. 10) including a metal foil provided on a surface of the base film, and a cover film (top 5) attached to the base film so as to sandwich the circuits (4, 4); and a plurality of crimp terminals (2, 2, Fig. 10) with a plurality of crimping pieces (7, 7, 7) that penetrates the flexible printed wiring board by being crimped and is bent to bite into a first part of the circuits, wherein the circuits extend in a long direction along a length of the circuits and in a short direction (left to right in Fig. 11) perpendicular to the long direction, along a width of the circuits; a second part of the circuits is exposed (Fig. 10) without the cover film being provided in a partial region of the flexible printed wiring board, and at least some of the crimping pieces are arranged in the partial region, and thus bite into the second part of the circuits without penetrating the cover film (Fig. 11).   
Onuma discloses substantially the claimed invention except for the entirety of a circuit being in between the crimping pieces.  Aoki teaches (in Fig. 6) an entirety of a respective one of the circuits (41) is in between the crimping pieces adjacent to each other (54) in the short direction (left to right) of the respective one of the circuits, and a distance between outermost ends of crimping pieces (54) adjacent to each other having a respective one of the circuits entirely in between in the short direction of the respective one of the circuits is greater than the width of the respective one of the circuits (see Figs. 5 and 6) in the short direction of the respective one of the circuits.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the circuit entirely between the crimping pieces, as taught by Aoki, in order to minimize deformation and rupturing of the circuits and facilitate connection.  
Regarding claim 2, Onuma discloses all the crimping pieces arranged in the partial region (Figs. 10-12).  
Regarding claim 3, Onuma discloses at least some of the crimping pieces are arranged in a region other than the partial region, and the crimping pieces bite into a part of the circuits while penetrating the base film and the cover film (Fig. 20).  
Regarding claim 4, Onuma discloses a boundary line with the partial region in the cover film is formed to be corrugated (see Fig. 10).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833